Citation Nr: 1632262	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  11-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to August 1970, including service in Vietnam.  He also had 1 year, 2 months, and 15 days of prior active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In pertinent part, the March 2009 rating decision denied service connection for hypertension, diabetic retinopathy, carpal tunnel syndrome, and peripheral neuropathy of the lower extremities.

The April 2009 rating decision denied service connection for hearing loss and tinnitus.

The Veteran and his wife testified before the undersigned at a Board hearing in February 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

The issues of entitlement to service connection for hearing loss, hypertension, diabetic retinopathy, carpal tunnel syndrome, and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus had its onset during military service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary.

Legal Criteria 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 
38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows a current diagnosis of tinnitus.  In this regard, the Veteran was afforded a VA examination in April 2009, at which time there was no complaint of tinnitus.  Notwithstanding, in testimony provided during the February 2016 Board hearing, the Veteran reported ringing in his ears since service.  Thus, a present disability has been established by the evidence.

The evidence also shows in-service noise exposure.  The appellant's Form DD-214 demonstrates that his military occupation specialty (MOS) was equipment and telegraphic teletype repairman.  His accommodations include an expert rifle citation.  In testimony provided during the Board hearing, the appellant stated that he worked as a communications specialist which required him to work on the flight line.  Thus, noise exposure during military service is conceded.  

The remaining question is whether tinnitus is related to the in-service noise exposure.

In the instant case, the examiner who provided the April 2009 VA examination did not provide an etiological opinion with regard to tinnitus.  Nonetheless, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since military service.  The Board also finds the Veteran's statements regarding the onset of tinnitus credible.  Again, for chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on evidence of continuity of symptomatology.  

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted. 





REMAND

Hypertension

The Veteran underwent a VA examination in January 2009.  The examiner diagnosed hypertension and determined that the condition was not a complication of the service-connected diabetes mellitus; however, she did not provide opinions regarding aggravation or direct causation.  Thus, an additional examination must be provided.

Carpal Tunnel Syndrome

During the January 2009 examination, the examiner diagnosed carpal tunnel syndrome and determined that the condition was not a complication of the service-connected diabetes mellitus.  Opinions regarding aggravation and direct causation were not provided.  As such, an additional examination must be scheduled on remand.

Peripheral Neuropathy of the Lower Extremities

At the time of the January 2009 VA examination, there was no diagnosis of peripheral neuropathy of the lower extremities.  In a private examination dated in February in 2016, the physician diagnosed peripheral neuropathy of the extremities but did not provide an etiological opinion.  As the evidence demonstrates a current diagnosis of peripheral neuropathy of the lower extremities, an additional VA examination should be provided and an etiological opinion obtained.   

Diabetic Retinopathy

In testimony provided during the Board hearing, the Veteran reported that he had an eye examination scheduled in April 2016.  Records regarding the eye examination have not been associated with the claims file.  Efforts to obtain the outstanding records must be made on remand.

The Board observes that at the time of the January 2009 VA examination there was no diagnosis of diabetic retinopathy, however it was noted that cataracts were possibly present.  In private treatment records dated in February 2006 a diagnosis of cataract nuclear sclerosis was diagnosed.  During the Board hearing, the Veteran asserted that the diagnosed cataract nuclear sclerosis was secondary to his service-connected diabetes mellitus.  An etiological opinion has not been provided regarding the Veteran's diagnosed eye disability.  Such opinion must be obtained on remand.

Hearing Loss

With regard to the claim of hearing loss, in reviewing the April 2009 VA examination and etiological opinion, the Board concludes that the opinion is inadequate to decide the claim of service connection for hearing loss.  

Initially, the Board points out that the standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  The VA used ASA units prior to July 1966.  However, in July 1966, the VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted in service prior to November 1967 is presumed to have been reported in ASA Units.  Therefore, the military audiograms in this case must be converted from ASA to ISO.

After converting the values for auditory thresholds in the June 1963 enlistment examination to the new standard (ISO units), the converted values indicate that the Veteran had hearing loss at the time of the examination.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (establishing that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The Board observes that numerical findings for the June 1964 reenlistment and June 1970 separation examinations indicate normal hearing.

It does not appear that the VA examiner was aware of the need to convert the in-service audiometric findings.  Thus, the examiner must discuss the reliability of the in-service findings and, if he deems them valid, must consider whether hearing loss preexisted service and if so, was aggravated by such service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records for the Veteran's eye disability.  Specifically, results from an April 2016 eye evaluation must be obtained.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

After reviewing the record and examining the Veteran, the examiner should provide an opinion regarding the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected diabetes mellitus?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (permanently worsened beyond its natural progression) by his service-connected diabetes mellitus?

If aggravation is found, please estimate a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c.  Is it at least as likely as not (50 percent or greater probability) that hypertension is otherwise  related to active military service?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must consider the lay statements of record.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of neurological impairments of the upper and lower extremities.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

The examiner should identify all neurological disorders of the upper and lower extremities, to include peripheral neuropathy and carpal tunnel syndrome.  Thereafter, the examiner should provide an opinion regarding the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed neurological impairment is caused by the Veteran's service-connected diabetes mellitus?

b.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed neurological impairment has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected diabetes mellitus?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed neurological impairment is otherwise etiologically related to active military service?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must consider the lay statements of record.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any eye disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

The examiner should identify all eye disabilities, to include diabetic retinopathy and cataract nuclear sclerosis.  Thereafter, the examiner should provide an opinion regarding the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed eye disability is caused by the Veteran's service-connected diabetes mellitus?

b.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed eye disability has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected diabetes mellitus?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed eye disability is otherwise etiologically related to active military service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must consider the lay statements of record.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

5.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his hearing loss disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report. 

After reviewing the record and examining the Veteran, the examiner should provide an opinion regarding the following:

a.  Did hearing loss clearly and unmistakably preexist military service?  (In considering this, please remember to convert the in-service audiograms to ISO units).

b.  If hearing loss is found to have clearly and unmistakably preexisted service, is it also clear and unmistakable that such disorder was NOT aggravated (permanently worsened beyond its natural progress) by military service?

c.  If it is determined that hearing loss did not preexist service, the examiner must determine whether it is at least as likely as not (50 percent or greater probability) that hearing loss is etiologically related to active service. 

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must consider the lay statements of record.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

4.  Readjudicate the claims on appeal.  If the benefits sought are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


